—Order, Supreme Court, New York County (Beverly Cohen, J.), entered August 17, 1995, which granted defendant-respondent’s motion for summary judgment dismissing the complaint as against it, and denied plaintiffs cross motion for summary judgment, unanimously affirmed, without costs.
The relevant freight elevator service contract, as well as the testimony of defendant’s former employee, demonstrate that defendant had no duty to inspect, maintain, or repair the shaft-way or hoistway door of the freight elevator. Plaintiff did not submit an affidavit and plaintiffs attorney’s affidavit fails to raise any issues of fact in this regard. Concur—Murphy, P. J., Rubin, Ross, Williams and Andrias, JJ.